                                         Entered on Docket
                                         May 06, 2021
                                         EDWARD J. EMMONS, CLERK
                                         U.S. BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF CALIFORNIA


 1
 2                                    The following constitutes the order of the Court.
                                      Signed: May 6, 2021
 3
 4
 5
                                             ___________________________________________
 6                                           William J. Lafferty, III
                                             U.S. Bankruptcy Judge
 7
 8                          UNITED STATES BANKRUPTCY COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10                                 SANTA ROSA DIVISION
11
12   In re                              )             Case No. 21-10084 WJL
                                        )
13   Robert David Franks,               )             Chapter 7
                                        )
14                                      )             Hearing Scheduled:
                                        )
15                     Debtor.          )             Date: June 3, 2021
                                        )             Time: 9:00 a.m.
16                                      )             VIA TELECONFERENCE
17             MEMORANDUM REGARDING REAFFIRMATION AGREEMENT FILED BY
                                 CREDITOR ALLY BANK
18
19        On February 19, 2021, Debtor filed the above-captioned Chapter
20   7 case.     On April 16, 2021, creditor Ally Bank (the “Secured
21   Creditor”) filed a reaffirmation agreement executed by Debtor for a
22   2016 Jeep Cherokee [ECF No. 17] (the “Jeep Reaffirmation
23   Agreement”).    The Reaffirmation Agreement is scheduled for hearing
24   on June 3, 2021, at 9:00 a.m.
25        On May 6, 2021, the Court held a hearing on approval of
26   another reaffirmation agreement concerning a Harley-Davidson [ECF
27   No. 11] (the “Harley Reaffirmation Agreement”).                       Debtor made an
28   appearance at the hearing, and no other appearances were made.



Case: 21-10084   Doc# 21   Filed: 05/06/21     Entered: 05/06/21 17:37:12     Page 1 of 3
 1        The Court mistakenly believed the Jeep Reaffirmation Agreement
 2   was also on for hearing.        Accordingly, the Court reviewed both the
 3   Harley Reaffirmation Agreement and the Jeep Reaffirmation Agreement
 4   and expressed its view that reaffirming either debt would cause an
 5   undue hardship for Debtor based on Debtor’s financial
 6   circumstances.    On that basis, the Court denied the Harley
 7   Reaffirmation Agreement and indicated it was inclined to also deny
 8   the Jeep Reaffirmation Agreement.
 9        The Court will leave the June 3 hearing regarding the Jeep
10   Reaffirmation Agreement on the calendar in case counsel for Secured
11   Creditor makes an appearance.           However, Debtor is not required to
12   attend the hearing, and if no appearance is made at the hearing,
13   the Court expects to enter an order denying the Jeep Reaffirmation
14   Agreement.
15
16                              ***END OF MEMORANDUM***
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
Case: 21-10084   Doc# 21   Filed: 05/06/21   Entered: 05/06/21 17:37:12   Page 2 of 3
 1                                  COURT SERVICE LIST
 2   Robert David Franks
     649 Grotzma Rd.
 3   Arcata, CA 95521
 4   Ally Bank c/o AIS Portfolio Services, LP
     4515 N. Santa Fe Ave.
 5   Oklahoma City, OK 73118
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
Case: 21-10084   Doc# 21   Filed: 05/06/21   Entered: 05/06/21 17:37:12   Page 3 of 3
